Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 12/09/2020.
In accordance with Applicant’s amendment, claims 1, 6, 11, and 16 are amended.  Claims 1-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The objection to claim 11 is withdrawn in response to applicant’s amendment correcting the grammatical error noted in the previous office action.
The claim interpretation under 35 USC §112(f) applied to the claim terms employment subsystem and control platform (recited in claims 1 and 11) in the previous office action is no longer applicable in view of applicant’s amendment removing these elements from a means-plus-function interpretation under §112(f).

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-20 have been considered, but are not persuasive.
	Applicant first argues under Step 2A Prong One of the eligibility inquiry by citing Eligibility Example 39, which relates to a “computer-implemented method of training a neural network for facial detection,” wherein Applicant suggests that, similar to Example 39, “claims 1 and 11, and each feature recited therein, are not directed to methods of organizing human activity, do not address fundamental economic practices, commercial or legal interactions and do not involve managing personal behavhior or relationships or interactions between people” (Remarks at pgs. 11-12).
not to human activity.  In contrast, the “training” recited throughout Applicant’s claims (and Specification) clearly pertains only to human related training, notwithstanding that such training is aided by generic computing devices.  Therefore, the authentication, providing of access, determining of an ability level, and terminating of the inmate’s access, for example, are activities for managing personal behavior or interactions pursuant to providing training material and tasks to inmates.  The interactive training, testing, ability determination, etc. merely invoke non-human features in the form of generic computing elements for the purpose of tying the claim to a particular operating environment, which is simply not analogous to Example 39’s claims that are directed to an area of technology with no discernible abstract idea recited therein.
Applicant next argues under Step 2A Prong Two of the eligibility inquiry that the “alleged abstract idea in the claims is integrated into a practical application,” in particular by citing the Federal Circuit’s McRo decision and suggesting that, “In a similar way, the present application provides an improvement in the field of providing job specific training, testing, employment to an offender during incarceration [and thus] the claims are integrated into a practical application” (Remarks at pgs. 12-15).  The Examiner respectfully disagrees.
Applicant has not shown that the claimed invention includes additional elements that produce a technical improvement.  The additional elements are directed to a control platform comprising one or more servers, wireless multifunction device, databases, modules, an interface, and automation of a step, which are generic computing elements (generic hardware and software) used as tools to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In response to Applicant’s suggestion that the claims result in an improvement similar to the one discussed in McRO, the Examiner emphasizes that merely using a general purpose computer to execute the human activities representing the abstract idea, without more, does not improve upon any technology itself, but instead merely applies existing technology (generic computers) without provide any discernible improvement thereto.  In contrast to the claims in McRO, Applicant's claims have not been shown to produce any form of technological enhancement, speed increase, resource reduction, or any discernible improvement to any technical process whatsoever, and certainly not anything analogous to McRO’s solution for automating a task previously performed by humans.  Notably, the claims in McRO were directed to a technological improvement over the existing, manual 3-D animation techniques by using unconventional rules that relate sub-sequences or phonemes, timings, and morph weight sets to achieve an improved technological result in conventional industry practice.  Applicant’s claims, in contrast to McRO’s technological improvements over existing techniques, describe an abstract idea that has not been shown to amount to a practical application of that abstract idea, nor has it been shown to achieve an improved technological result, and therefore Applicant's argument seeking to analogize to McRO is not persuasive.
Lastly, under Step 2B of the eligibility inquiry, Applicant argues that “the prior art does not disclose, teach, or suggest at least a system for providing job-specific training, comprising a control platform configured to ‘determine an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials,’ as recited in amended claim 1” (Remarks at pg. 16).
In response, the Examiner first notes that the claim limitation of “determine an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials,” which is part of the abstract idea itself, except for the control platform, which may be embodied as a generic computer.  Thus, even assuming for the sake of argument that the prior art did not teach the feature of “determining an ability level…” and assuming that the “determining” step amounted to an improvement, any such alleged improvement would be considered, at most, an improvement confined within the abstract idea itself, which is not enough to confer eligibility on the claim.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Accordingly, even if the claimed invention was shown to be novel/nonobvious or an improvement to a multisite heterogeneous workforce scheduling problem (which has not been shown in this instance), such a finding would not control the outcome of the subject matter eligibility inquiry.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive and the rejection is therefore maintained.

Applicant's arguments with respect to the §103 rejection of claims 1-20 have been considered, but are not persuasive.
Applicant primarily argues in support of the new limitation added to independent claims 1/11 by suggesting that Hill, Lippert, and Shusterman fail to teach the new limitation requiring the control platform to perform the step of “determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials” (Remarks at pgs. 17-18).  The Examiner respectfully disagrees.
In response, the Examiner points out that Hill, in at least paragraphs 28-29, 32, 61, 72 and Figs. 4-6:  describes features whereby inmates’ ability levels’ in performing specific tasks are determined and awarded based on the inmates’ interaction with interactive testing modules [e.g., quizzes, scenarios, challenges] associated with interactive training materials engaged in by inmates, the training materials and testing covering specific tasks related thereto, wherein Hill’s completion of a course, lesson, goal, advancement in a subject area, answering accurately to quiz questions, and the like each represent a “specific task…related to the provided interactive training materials” because these tasks directly related to the interactive training and testing required to evince the ability that is shown pursuant to being awarded – Please see §103 rejection below for cited excerpts providing support).
In response to Applicant’s suggestion that “the Office appears to later admit that Hill does not teach or suggesting “determin[ing] an ability level related to the inmate’s ability to perform a specific task,” referring to the NF Office Action at pg. 18 (Remarks at pgs. 18-19), Applicant’s argument is misplaced because the excerpt alluded to by Applicant plainly notes that Hill does in fact teach “a determined ability level that relates to the inmate’s ability level to perform a task,” and acknowledges only that Hill does not teach the tasks as “comprising at least one of: the computer programming task, the information technology task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task.”  Thus, while Hill does not teach determining ability levels for the specifically enumerated tasks in claim 4, Hill does in fact teach the more generally recited “ability to perform a specific task” as recited in independent claims 1/11.  Applicant’s argument therefore relies on improperly importing limitations from dependent claim 4 into independent claim 1, and therefore the argument lacks merit because it relies on features not actually recited in the claims to which the argument pertains.
Moreover, although Hill teaches the above-noted limitation, the Examiner further notes that Lippert also teaches this limitation.  In particular, Lippert, in at least  column 3, lines 25-44 and column 8, lines 9-24, describes an online/interactive learning environment providing, among other things, a feature for determining a student’s ability by requiring a student to pass an end-of-section test prior to moving to the next section of the educational material.
For the reasons above, taken in combination with the reasons provided in the updated §103 rejection below, Applicant’s arguments concerning the §103 rejection are not persuasive and the rejection is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 20 each recite the limitation “the employment subsystem” (recited twice in claim 1, and recited once in claims 10 and 20), however there is a lack of antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claims 2-10 depend from claim 1 and also inherit the indefiniteness of claim 1 based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed system (claims 1-10) and method (claims 11-20) are directed to potentially eligible categories of subject matter (i.e., machine and process), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract falling under the “Certain Methods of Organizing Human Activity” grouping in the 2019 PEG by reciting limitations for managing personal behavior or interactions pursuant to providing training material and tasks to inmates.  The limitations reciting the abstract ideas, as recited in exemplary claim 11, are (Note: The claim language enclosed in parentheses refers to the additional elements that are not part of the abstract idea  itself, but which are evaluated under Step 2A Prong Two and Step 2B below): a authenticating an inmate by receiving at least one authentication request at a (control platform, comprising one or more servers,) from a (wireless multifunction device) in response to an inmate-initiated action; providing the inmate access to: interactive training materials stored on a training (database), the interactive training materials comprising job-specific skills training information stored as distinct training (modules), and interactive testing materials stored on a testing (database), the interactive testing materials are configured to determine an ability level related to performing a specific task based on an interaction with the inmate, wherein the interactive testing materials comprise one or more distinct testing (modules), wherein the access is provided to the inmate based on a profile corresponding to the inmate stored in a profile (database) and a successful authentication of the inmate, via the (multifunction wireless device); determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials; performing an (automated) security scan of the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials to detect any prohibited interactions using the (control platform); terminating the inmate's access to the interactive training materials, the interactive testing materials, or the secure online job platform in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials during the (automated) security scan; sending a notification to a system administrator in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials during the (automated) security scan; receiving updates at the (control platform) corresponding to the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials; and modifying the profile corresponding to the inmate based on the received updates.  Claim 1 recites similar limitations as those discussed above, and is therefore found to recite the same abstract idea as claim 11.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: a control platform comprising one or more servers, wireless multifunction device, databases, modules, an interface, and automated.  These elements have been fully considered, but merely describe generic computing (generic hardware and software) elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: a control platform comprising one or more servers, wireless multifunction device, databases, modules, an interface, and automated.  These elements have been fully considered, but merely describe implementation of the invention using generic computing elements, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Furthermore, the Specification discloses that the invention can be implemented with nothing more than a general purpose computer and generic software/hardware (See, e.g., Specification at paragraphs [0014] – [0015] and [0082] – [0083]:  e.g., “…it should be appreciated that such descriptions are merely for convenience and that such actions in fact result from computing devices, processors, controllers, or other devices executing the firmware, software, routines, instructions, etc. Further, any of the implementation variations  may be carried out by a general purpose computer.”  Accordingly, these generic computing elements fail to add significantly more to the abstract idea.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation or insignificant additional elements that fail to add significantly more to the claims. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-20 include the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the generic concept and are thus directed to the abstract idea itself when evaluated under Step 2A Prong One along with, at most, additional elements that rely on a generic computer to apply the abstract idea and therefore fail to amount to a practical application or significantly more.  For example, dependent claims 2 and 12 provide additional details about the type of information stored in the database, which falls within the scope of the abstract idea itself since it recites additional descriptive details about the training information for the inmates.  Dependent claims 5 and 15 recite an additional step for determining whether an inmate’s ability to perform a tasks exceeds a predetermined threshold, which is an additional limitation that merely refines details of the abstract idea itself by further refining the management of the behavhior or interactions of humans, whereas reliance on the control platform merely invokes the use of a generic computing device to execute the step which, as discussed above, is not sufficient to integrate the abstract idea into a practical application or add significantly more.  Dependent claims 3-4, 6-10, 13-14, and 16-20 similarly recite details of the abstract idea itself, accompanied at most my generic computing devices, instructions (software), or a user interface of a generic computer (as per dependent claim 6) that serves to tie the invention to a particular operating environment which, as discussed above, is not sufficient to integrate the abstract idea into a practical application or add significantly more.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Hill et al. (US 2016/0315836, hereinafter “Hill”) in view of Lippert et al. (US Patent No. 7,912,900, hereinafter “Lippert”).

Claims 1/11:  As per claim 11, Hill teaches a method for providing job-specific training material and job-specific employment tasks to an inmate within fa controlled environment, the method comprising:
authenticating an inmate by receiving at least one authentication request at a control platform, comprising one or more servers, from a wireless multifunction device in response to an inmate-initiated action (paragraphs 20-22, 25, 28-31, 36, and Figs. 2-5:  e.g., Users, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a correctional environment may interact with the content management platform; Referring now to FIG. 1, process 100 begins with serving to a user, a secured credentialing graphical-user interface that is programmed to receive user user-account information from a particular user for access to a content management platform associated with the correctional facility environment; The server may be a personal computer, work station, server; As shown in FIG. 5, computer system/server 502 in computing node 500 is shown; In FIG. 2 and in one embodiment, a user interested in engaging in various activities, tasks, games, and/or the like at the correctional facility may interact with one or more client device(s) 206 to initiate a request; client device(s) 206 may also include a communication system to communicate with the various components of the content management platform 202 via a wireline and/or wireless communications, e.g., through a network; Once the credentialing graphical-user interface(s) have been served and access has been authenticated to the requested user based on user-account information, additional interactive interfaces/input forms (e.g. a user-interface or graphical user-interface (GUI)) may be generated that allows the authenticated user to participate in various activities corresponding to the correctional facility that result in the user earning one or more reward points);
providing the inmate access to:
interactive training materials stored on a training database, the interactive training materials comprising job-specific skills training information stored as distinct training modules (paragraphs 20, 38-40, 49, 68, 71, 81, 83, and Figs. 3-6: e.g., content management platform 202 allows a secure setting for workers, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a "correctional environment," to be presented with digital computing device training and work opportunities on a computing device; Users, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a correctional environment may interact with the content management platform to engage in the plurality of different educational based tasks, activities, games, and/or the like; content digitally delivered on an individual basis with little to no instructor interaction needed, the built in incentive structure further serves to draw in learners that can otherwise be uninterested in participating in the statistically beneficial educational, vocational, and treatment programming; environment allowing users A-N 702 to track skills they have started to learn or mastered, and their progress on certain skills. Skill achievements may also be displayed in a resume or CV fashion to benefit workers, after they leave the correctional environment, in obtaining employment or proving skill achievement and progress; content management platform 202 may include or be connected with a database 220, which may be a general repository of data including data … database … the database 220 may be a database server),
interactive testing materials stored on a testing database, the interactive testing materials are configured to determine an ability level related to performing a specific task based on an interaction with the inmate, wherein the interactive testing materials comprise one or more distinct testing modules (paragraphs 28-29, 32, 61, 72, and Figs. 4-6:  e.g., The interfaces may include interactive elements, e.g., buttons, forms, activity logs, fields, streaming capabilities for streaming games, tasks, and/or activities, selections, inputs, images, etc., charts, for displaying various rewards, and/or activities; may earn points based on educational effort, achievement, and completion of a course, lesson, goal, surveys displayed within the interactive interfaces. Factors e.g., time spent in the course, speed of completion, completion, accuracy or length of answers to quiz questions, consistency of use, advancement in a subject area, accomplishment of goals, and other factors may all be collected by the correction application, and subsequently processed to calculate the number of points that should be awarded to a user; Assessment across multiple areas of content and evaluation: risk, education level, literacy level, job experience, job readiness, career interest, health, family relationship, and other areas. Assessment dynamically recommends a course of study and set of goals for user. Users progress through content pathway based on goal set. An adaptive content management platform 202 dynamically adds in extra practice, content, etc. based on performance. Goal-based platform includes intermittent real-world scenarios/challenges/surveys. Platform "spaces" or "scaffolds" out topic review of previously covered topic to increase retention; content management platform 202 may include or be connected with a database 220, which may be a general repository of data including data … database … the database 220 may be a database server),
wherein the access is provided to the inmate based on a profile corresponding to the inmate stored in a profile database and a successful authentication of the inmate, via the multifunction wireless device (paragraphs 29, 65-72, and Figs. 1-5 and 7-8: e.g., content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N…content management platform 202 routes tasks for handling by the user A-N; Once the credentialing graphical-user interface(s) have been served and access has been authenticated to the requested user based on user-account information, additional interactive interfaces/input forms (e.g. a user-interface or graphical user-interface (GUI)) may be generated that allows the authenticated user to participate in various activities corresponding to the correctional facility; The work platform can include a single sign-on and be tied to the login of the content management platform 202. The types of work or tasks that can be accomplished in this setting include but are not limited to: lead vetting/scrubbing; user interface or user experience testing for new applications or websites; sentiment analysis categorizing online written or visual content into a particular sentiment (e.g., for a brand to know if Tweets about it are positive or negative); surveys from advertisers, non-profits, academics, etc.; performance marketing (activities from advertisers); coding; content moderation; data scrubbing; training machine learning algorithms by providing human input; online content generation; digital transcription services (for audio or video); participation in research studies; translations; focus groups for online content; and others);
determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials (paragraphs 28-29, 32, 61, 72, and Figs. 4-6:  describing features whereby inmates’ ability levels’ in performing specific tasks are determined and awarded based on the inmates’ interaction with interactive testing modules [e.g., quizzes, scenarios, challenges] associated with interactive training materials engaged in by inmates, the training materials and testing covering specific tasks related thereto, wherein Hill’s completion of a course, lesson, goal, advancement in a subject area, answering accurately to quiz questions, and the like each represent a “specific task…related to the provided interactive training materials” because these tasks directly related to the interactive training and testing required to evince the ability that is shown pursuant to being awarded – e.g., The interfaces may include interactive elements, e.g., buttons, forms, activity logs, fields, streaming capabilities for streaming games, tasks, and/or activities, selections, inputs, images, etc.; earn points based on educational effort, achievement, and completion of a course, lesson, goal, surveys displayed within the interactive interfaces. Factors e.g., time spent in the course, speed of completion, completion, accuracy or length of answers to quiz questions, consistency of use, advancement in a subject area, accomplishment of goals, and other factors may all be collected by the correction application, and subsequently processed to calculate the number of points that should be awarded to a user; Assessment across multiple areas of content and evaluation: risk, education level, literacy level, job experience, job readiness, career interest, health, family relationship, and other areas…Users progress through content pathway based on goal set. An adaptive content management platform 202 dynamically adds in extra practice, content, etc. based on performance. Goal-based platform includes intermittent real-world scenarios/challenges/surveys);
performing an automated security scan of the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials (paragraphs 24, 26, 61, and 69:  e.g., the content management platform 202 may: 1) securely limit the range and use of client device cameras, network connections, and other device features to designated areas within a correctional facility environment…enable the activities of users to be controlled, limited, and monitored; digitally discover the mini desk through proper signaling means (bluetooth, RFID, NFC, 802.11p, etc.), the client device can securely recognize the device as in a designated location; Components of the content management platform 202 can include one or more of …Tablet technology to gather a large amount of data related to goal setting, achievement and interaction. Assessment across multiple areas of content and evaluation: risk; The content management platform 202 gathers the completed tasks and data on the worker and automatically delivers information to the correctional environment's inmate management network 710 about hours worked, tasks completed or started, credits earned, and other data relevant to the worker and the task);
receiving updates at the control platform corresponding to the interaction between the inmate and at least one of the interactive training materials or the interactive testing materials (Abstract, paragraphs 17, 32, 44, 59, 64, and Fig. 4:  e.g., the management system is able to track and monitor a particular user's activities and engagements and automatically award points, badges, etc., for achievement of one or more goals within the various activities, games, and/or tasks; The content management system 202 can also provide monetary awards for the education based tasks, e.g., described above, and/or distributed labor tasks, e.g., described in FIGS. 7 and 8, that can be used for both digital and analog rewards; content management platform 202 can electronically measure educational effort, achievement, and completion (of a course, lesson, goal, survey, badge, or more) and automatically calculate and award "points" (which includes digital points, coins, rewards, or other forms of digital currency) onto the individuals personal digital learning account); and
modifying the profile corresponding to the inmate based on the received updates (Abstract, paragraphs 17, 32, 44, 59-60, 64, and Fig. 4:  e.g., the management system is able to track and monitor a particular user's activities and engagements and automatically award points, badges, etc., for achievement of one or more goals within the various activities, games, and/or tasks; The content management system 202 can also provide monetary awards for the education based tasks, e.g., described above, and/or distributed labor tasks, e.g., described in FIGS. 7 and 8, that can be used for both digital and analog rewards; content management platform 202 can electronically measure educational effort, achievement, and completion (of a course, lesson, goal, survey, badge, or more) and automatically calculate and award "points" (which includes digital points, coins, rewards, or other forms of digital currency) onto the individuals personal digital learning account; once users are no longer residents at a correctional institution, it is possible for the content management platform 202 to convert the users account and profile so that users can continue to use elements of the content management platform).

Hill does not teach:
to detect any prohibited interactions using the control platform;
terminating the inmate's access to the interactive training materials, the interactive testing materials, or the secure online job platform in response detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials;
sending a notification to a system administrator in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials.

Lippert teaches:
to detect any prohibited interactions using the control platform (col. 9, lines 50-63 and Fig. 5:  e.g., an event can be determined by an expert system 75 or provided by an individual 76. An expert system can monitor the education-related information and detect an event based on one or more factors. For instance, cheating [which is interpreted as a prohibited interaction] can be detected by considering multiple factors, such as time, score, and student identity. A process is performed by the expert system 75 to identify the cheating event);
terminating the (inmate's) access to the interactive training materials, the interactive testing materials, or the secure online job platform in response detecting a prohibited interaction between the (inmate) and the interactive training materials or the interactive testing materials (col. 13, line 32 – col. 14, line 19:  e.g., an event, such as cheating or suspected cheating by a student can be detected using knowledge from the expert system. Upon detection, an alert is sent to an online teacher as notification of the cheating or suspected cheating event. The alert includes two response buttons and response text. If selected, the first button allows the teacher to restrict the student's access to the online curriculum; a first step recommends that the teacher suspend the student's access to the curriculum; Alternatively, the response actions can be performed automatically on behalf of a user based on an event occurrence);
sending a notification to a system administrator in response to detecting a prohibited interaction between the inmate and the interactive training materials or the interactive testing materials (col. 7, lines 55-60; col. 13, line 32 – col. 14, line 19:  e.g., an alert is sent to an online teacher as notification of the cheating or suspected cheating event. The alert includes two response buttons and response text; An alert for the suspected cheating event can be sent to the teacher or administrator to provide notification that an unusual event has occurred that may require action on behalf of the teacher or administrator).
In addition, although Hill teaches the following limitation, Lippert also teaches determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct testing modules of the interactive testing materials using the control platform, wherein the specific task is related to the provided interactive training materials (Fig. 1, column 3, lines 25-44, and column 8, lines 9-24:  describing an online/interactive learning environment providing, among other things, a feature for determining a student’s ability by requiring a student to pass an end-of-section test prior to moving to the next section of the educational material).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill with Lippert because the references are analogous since each is directed to improvements in online learning/training, which falls within applicant’s field of endeavor of providing training/testing using network computing devices, and because combining the teachings of Hill with Lippert’s features for determining an ability level related to the inmate's ability to perform a specific task based on interaction with one or more distinct testing modules of the interactive testing materials, and for detecting prohibiting activities, terminating access, and notifying an administrator based thereon would contribute to Hill’s pursuit of providing skill-building or educational opportunities (paragraph 66) while also monitoring users to ensure compliance with rules, such as to ensure that users’ tasks are appropriate for their environment (Hill at paragraph 31), and because these Lippert’s features would be appreciated as a beneficial extension of Hill’s positive reinforcement of desired behavior of offering incentives/awards for desirable activities (Hill at paragraph 17) since the loss of access rights would serve as a negative reinforcement and thus a deterrent to prohibited/undesirable user behavior; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 1 is directed to a system that recites substantially similar limitations as those set forth in claim 1 and discussed above.  Hill, in view of Lippert, teaches a system for performing the limitations discussed above (Hill at paragraphs 21-24, 84, and Figs. 2-5; See also, Lippert at Figs. 2-3 and col. 3, lines 25-45), and therefore claim 1 is rejected using the same references and for substantially the same reasons as claim 11.

Claims 2/12:  Hill further teaches wherein the job-specific training information relates to at least one of: a computer programming task, an information technology task, a plumbing task, a masonry task, a culinary arts task, an HVAC task, an electrical task, a specific product assembly task, a specific product repair task, or a mechanical task (paragraphs 26, 68, 72, and 81:  vocational training, online education; digital computing device training; training machine learning algorithms by providing human input).

Claims 3/13:  Hill further teaches wherein the plurality of interactive testing materials relate to at least one of: the computer programming task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the information technology task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task (paragraph 72:  tasks that can be accomplished in this setting include but are not limited to: lead vetting/scrubbing; user interface or user experience testing for new applications or websites).

Claims 8/18:  Hill further teaches wherein the control platform is further configured to authenticate the inmate using at least one of: a login and password information, a biometric information, or a radio frequency identification (Abstract, Fig. 1, and paragraphs 44, 51, and 72:  e.g., To create an individual account, a user may be required to fill in personal information including name and birthday. They may be also required to select the correctional environment where they are housed as well as their inmate ID or other unique identifying ID as used by their particular correctional environment or in line with the inmate management system used by the correctional environment. They are also asked to create a password and to select security questions to help verify identity and resolve any instances where a password is forgotten; serve to a user a login menu that is executed on a computing device, wherein the login menu is programmed to acquire from a user a set of parameters for access to a facility computing environment). 

Claims 9/19:  Hill further teaches wherein the interaction comprises at least one of a completion of a training module or a completion of a testing module (paragraphs 31-34, 43-44, 55, 61, 69-70, and Fig. 4:  e.g., automatically measure and quantify the educational effort, achievement, and completion (e.g., of a course, lesson, goal, survey, or more) and automatically calculate award points (e.g., digital points, coins, rewards, or other forms of digital currency) for inclusion into the user's personal account; the integration platform 600 can integrate more or less types of environments. Productive behavior on the content management platform 202 (608), e.g., effort, achievements and/or completion of material, can earn rewards on the content management platform; automatically delivers information to the correctional environment's inmate management network 710 about hours worked, tasks completed or started, credits earned, and other data relevant to the worker and the task).

Claims 10/20:  Hill further teaches wherein the employment subsystem is configured to conduct at least one of a telephone call, a web-conference, a video conference, an instant voice message, an instant text message, a video message, an SMS communication, or a VoIP communication (paragraphs 24-26, 36, 73, and 76-83:  client device can securely recognize the device as in a designated location, and the client device, executing in conjunction with the content management platform, can unlock certain built-in features…may be used for secure activities e.g., video conferencing; In one example, the electronic device 1112 is a touchscreen tablet and the dock 900 is a desk. In other examples the electronic device 1112 is a handheld device, phone, or limited capacity keyboard device e.g., a notebook; videoconferencing/camera access is only allowed in approved areas of correction facilities).

Claims 4-7 and 14-17 are rejected under 35 U.S.C. §103 as unpatentable over Hill et al. (US 2016/0315836, hereinafter “Hill”) in view of Lippert et al. (US Patent No. 7,912,900, hereinafter “Lippert”), as applied to claims 3 and 13 above, and further in view of Shusterman (US 2015/0286980).

Claims 4/14:  Hill, in view of Lippert, teaches the limitations of claims 3/13 as set forth above.  With respect to claims 4/14, Hill teaches a determined ability level that relates to the inmate’s ability level to perform a task (as discussed above in the rejection of claims 1/11), but does not teach the task for which the ability level is determined as comprising at least one of: the computer programming task, the information technology task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task.
Shusterman teaches a determined ability level  relates to a person’s ability level to perform a task comprising at least one of: the computer programming task, the information technology task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task (paragraph 43:  listed job/task may require a specific skill set (e.g., a skilled electrician). For such jobs/tasks, a user (e.g., operating a user computing entity 10 (e.g., 10A, 10B, 10C) may provisionally sign up for the job/task that requires a specific skill set, but may need to be authorized to complete the job/task. In one embodiment, since Mrs. Jane Doe's profile indicates that she is a licensed electrician, she may be automatically authorized by the organizing system 100 to complete the job/task. In another embodiment, a user whose user profile is associated with appropriate administrative roles and/or privileges may view Mrs. Jane Doe's profile (e.g., via a user computing device 10 (e.g., 10A, 10B, 10C)) and see that she is a licensed electrician and manually authorize her to complete the job/task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill/Lippert with Shusterman because the references are analogous since each is directed to computer-implemented features for organizing/managing human performance of tasks, with focus on tracking achievement of tasks or learning objectives, which falls within applicant’s field of endeavor of providing training/testing using network computing devices, and because incorporating Shusterman’s feature for determining a person’s ability level for a type of task (e.g., electrical task) would be a compatible, yet beneficial, extension of Hill’s existing feature for screening applicants based on their interest in the work (Hill at paragraph 65) by extending the screening to ensure the inmates have the necessary skillset to successfully perform certain types of tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5/15:  Hill does not explicitly teach the limitation of claims 5/15.
However, Shusterman further teaches wherein the control platform is further configured to determine whether the inmate's ability level to perform the task exceeds a predetermined threshold (paragraph 43:  In one embodiment, since Mrs. Jane Doe's profile indicates that she is a licensed electrician, she may be automatically authorized by the organizing system 100 to complete the job/task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Hill/Lippert/Shusterman, Shusterman’s feature for determining that an ability level to perform the task exceeds a predetermined threshold, in the manner claimed, because this would represent a beneficial extension of Hill’s existing feature for screening applicants based on their interest in the work (Hill at paragraph 65) by extending the screening to ensure the inmates have the required/minimum skillset to successfully perform certain types of tasks or to ensure a regulatory requirement is satisfied (e.g., license required to perform certain work); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6  Hill further teaches an employment subsystem configured to provide an interface for the inmate to perform one or more job-specific tasks (Hill at paragraphs 65, 70-72, and Figs. 3 and 7-8:  e.g., client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N; work platform can include a single sign-on and be tied to the login of the content management platform 202. The types of work or tasks that can be accomplished in this setting include but are not limited to: lead vetting/scrubbing; user interface or user experience testing for new applications or websites; sentiment analysis categorizing online written or visual content into a particular sentiment (e.g., for a brand to know if Tweets about it are positive or negative); surveys from advertisers, non-profits, academics, etc.; performance marketing (activities from advertisers); coding; content moderation; data scrubbing; training machine learning algorithms by providing human input; online content generation; digital transcription services (for audio or video); participation in research studies; translations; focus groups for online content; and others); whereas both Hill and Shusterman teach and wherein, upon determining that the inmate's ability to perform the task exceeds the predetermined threshold, the control platform is further configured to provide the inmate access to a secure online job platform to perform the task (Hill at paragraphs 65, 70, and Figs. 7-8:  e.g., content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N; See also, Shusterman at paragraphs 43 and 60:  a listed job/task may require a specific skill set (e.g., a skilled electrician). For such jobs/tasks, a user (e.g., operating a user computing entity 10 (e.g., 10A, 10B, 10C) may provisionally sign up for the job/task that requires a specific skill set, but may need to be authorized to complete the job/task. In one embodiment, since Mrs. Jane Doe's profile indicates that she is a licensed electrician, she may be automatically authorized by the organizing system 100 to complete the job/task; operating a user computing entity 10) having the appropriate roles and/or privileges associated with his or her user profile may access the edit jobs/tasks sub-tab to edit one or more jobs/tasks that have been previously created and/or approved).

Claims 7/17:  Each of Hill and Shusterman further teaches wherein the secure online job platform is further configured to track an amount of time the inmate spends performing the task and to calculate a monetary value for the performed task based on at least one of the amount of time spent performing the task or a number of times the task was performed (Hill at paragraph 70 and Fig. 8:  handling the completion of tasks, compensation and reporting. The content management platform 202 reports to the facility inmate management system 710 and/or the API integration documents the time spent by the users A-N 702, performance, etc. The facility management system 710 can provide goods and/or services 802 to the users A-N 702 in exchange for money and/or credits 804 earned by the user A-N 702, e.g., for completing tasks. The users A-N 702 can use a tablet to work on or complete a task and after doing some portion or all of that task. The users A-N 702 receive credits that automatically transfer and are viewable on both the content management platform 202 and the inmate management network; See also, Shusterman at Figs. 3, 4, and 15).

Claim 16:  Each of Hill and Shusterman further teaches providing the inmate access to the secure online job platform to perform the task, and determining that the inmate’s ability to perform the task exceeds the predetermined threshold (Hill at paragraphs 65, 70, and Figs. 7-8:  e.g., content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N; See also, Shusterman at paragraphs 43 and 60:  a listed job/task may require a specific skill set (e.g., a skilled electrician). For such jobs/tasks, a user (e.g., operating a user computing entity 10 (e.g., 10A, 10B, 10C) may provisionally sign up for the job/task that requires a specific skill set, but may need to be authorized to complete the job/task. In one embodiment, since Mrs. Jane Doe's profile indicates that she is a licensed electrician, she may be automatically authorized by the organizing system 100 to complete the job/task; operating a user computing entity 10) having the appropriate roles and/or privileges associated with his or her user profile may access the edit jobs/tasks sub-tab to edit one or more jobs/tasks that have been previously created and/or approved).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corrections Grade Handheld Devices. The Next Generation of Inmate Rehabilitation and Communications. Retrieved from https://web.archive.org/web/20160518000417/http://www.gtl.net/ correctional-facility-services/inmate-services/handheld-devices/. Published 05/18/2016:  discloses GTL’s handheld table devices custom built for correctional facility environments.
Lamb, John.  ePublic: Prisons: It's an inside job: Software that gives prisoners restricted web access is being tested in a move to boost training, says John Lamb.  The Guardian [London (UK)] 20 Apr 2005: 15.: discloses the development/testing of software to facilitate internet education of prisoners.
Inmate Educational Opportunities.  Providing Opportunity for Educational Advancement.   Retrieved from https://web.archive.org/web/20160516123509/http://www.gtl.net/ correctional-facility-services/inmate-services/education/.  Published 05/16/2016:  discloses  electronic learning tools to facilitate inmate education, which provides the ability to, e.g., allow inmates to obtain skilled labor certifications and engage in online, virtual, and /or e-Learning.
Ducrou et al. (US Patent No. 9,870,713):  discloses features for detecting unauthorized information exchange between users, including for example, a cheating monitoring system that prohibits  certain Internet activities of test takers (See, e.g., col. 8, lines 25-37).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/04/2021